DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to an apparatus for a flow cell with an active surface.
Group II, claim(s) 12-20, drawn to a method for forming a flow cell with an active surface. 
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a sensor on a supporting structure where a pair of columns supports a lidding layer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fine (US-2017/0322402-A1). 
Regarding claim 1, Fine teaches an apparatus, comprising: 
a supporting structure (referred to as mounting block 125) ([0104] and Figure 2); 

	As stated by paragraph [0103], the imaging integrated circuit 113 has a high-resolution photosensitive array 203, where the array may be fabricated in CMOS, at its surface 111. 
a pair of columns (referred to as shim 129 and walls 105), each column (129 and 105) situated on the supporting structure (125) at opposite sides of the sensor (113), each of the pair of columns (129 and 105) comprising a column height relative to a top surface of the supporting structure (125), the column height (129 and 105) being higher than a height of the active surface (111) of the sensor (113) relative to the top surface of the supporting structure (125); and 
	 It is understood that shim 129 and wall 105 are a pair of columns that are contacting one another as seen in Figure 2. As stated by paragraph [0104], the shim 129 is equal to the circuit’s height. Therefore, together shim 129 and wall 105 that create a column will have a greater height than the height of the active surface 111. 
a lidding layer (referred to as top 107) on the pair of columns (129 and 105) and over the active surface (111), the lidding layer (107) being supported at opposite ends thereof by the pair of columns (129 and 105) ([0102] and Figure 2); 
wherein the active surface (111) of the sensor (113), the lidding layer (107) and the pair of columns (129 and 105) form an opening (referred to as specimen chamber 101) above at least more than about half of the active surface (111) of the sensor (113), 
	As stated by paragraph [0101], a cavity denoted specimen chamber 101 is formed by a chamber lid 103 having walls 105 (a column) and top 107 (lidding layer) as well as photosensitive surface 111 (active surface). As stated by paragraph [0106], a liquid specimen may be inserted by fluid channels 153 and 155 and can flow through the chamber 101 during imaging that is driven by negative or positive pressure (see Figure 2). 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.Y.L./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798